UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 28, 2010 UTG, INC. (Exact name of registrant as specified in its charter) Delaware 0-16867 20-2907892 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation or organization) 5250 South Sixth Street Springfield, Illinois 62703 (Address of principal executive offices and zip code) (217) 241-6300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Section 1 – Registrant’s Business and Operations Item 1.02.Termination of a Material Definitive Agreement On October 8, 2010, UTG, Inc.’s 74% indirect owned subsidiary, HPG Acquisitions, LLC (“HPG”), entered into a Real Estate Purchase and Sale Agreement for the sale of all its real estate currently owned.The sale was expected to close by December 31, 2010 and was contingent upon buyer’s inspection period.On December 27, 2010 the buyer decided to not consummate the contract and the Company does not expect a sale to occur. HPG is a 74% indirect owned subsidiary of UTG, Inc., which owns for investment purposes, commercial property located in downtown Midland, Texas.The property includes three commercial office buildings with a total of approximately 530,000 square feet and adjoining parking with 280 spaces. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UTG, INC. Date:December 28, 2010By:/s/ Theodore C. Miller Theodore C. Miller Senior Vice President and Chief Financial Officer
